22-44-cv
     Libertarian Party of New York v. New York State Board of Elections

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
     CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
     ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3   19th day of October, two thousand twenty-two.
 4
 5   Present:
 6               JON O. NEWMAN,
 7               JOHN M. WALKER, JR.,
 8               EUNICE C. LEE,
 9                      Circuit Judges.
10   _____________________________________
11
12   LIBERTARIAN PARTY OF NEW YORK, ANTHONY
13   D’ORAZIO, LARRY SHARPE, GREEN PARTY OF NEW
14   YORK, GLORIA MATTERA, PETER LAVENIA,
15
16                             Plaintiffs-Appellants,
17
18                    v.                                                  22-44-cv
19
20   NEW YORK STATE BOARD OF ELECTIONS, PETER S.
21   KOSINSKI, AS THE CO-CHAIR OF THE NEW YORK
22   STATE BOARD OF ELECTIONS, DOUGLAS A. KELLNER,
23   AS THE CO-CHAIR OF THE NEW YORK STATE BOARD
24   OF ELECTIONS, ANDREW J. SPANO, AS A
25   COMMISSIONER OF THE NEW YORK STATE BOARD OF
26   ELECTIONS, TODD D. VALENTINE, AS CO-EXECUTIVE
27   DIRECTOR OF THE NEW YORK STATE BOARD OF
28   ELECTIONS, ROBERT A. BREHM, CO-EXECUTIVE

                                                            1
29   DIRECTOR OF    THE   NEW YORK STATE BOARD           OF
30   ELECTIONS,
31
32                     Defendants-Appellees.
33   _____________________________________
34
35   For Plaintiffs-Appellants:                               JAMES OSTROWSKI (Michael Kuzma, on the
36                                                            brief), Buffalo, New York.
37
38   For Defendants-Appellees:                                ELLIOT HALLAK (Daniel R. LeCours,
39                                                            Thomas J. Garry, Kyle D. Gooch, on the
40                                                            brief), Harris Beach PLLC, Albany, New
41                                                            York.
42
43          Appeal from a judgment of the United States District Court for the Southern District of

44   New York (Koeltl, J.).

45          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

46   DECREED that the judgment of the district court is AFFIRMED.

47          Plaintiffs Libertarian Party of New York, Anthony D’Orazio, Larry Sharpe, Green Party

48   of New York, and Peter LaVenia appeal from the district court’s grant of summary judgment in

49   favor of defendants, 576 F.Supp.3d 151 (S.D.N.Y. 2021). We assume the parties’ familiarity with

50   the facts and procedural history of the case, and the arguments on appeal.

51          Having reviewed the district court’s grant of summary judgment de novo, Delaney v. Bank

52   of Am. Corp., 766 F.3d 163, 167 (2d Cir. 2014), and considered the parties’ arguments on appeal,

53   we affirm substantially for the reasons stated by the district court in its Opinion and Order dated

54   December 22, 2021.

55                                                            FOR THE COURT:
56                                                            Catherine O’Hagan Wolfe, Clerk of Court




                                                     2